Title: From George Washington to La Luzerne, 5–6 May 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


          
            Sir,
            Morris-Town, 5th[–6] May 1780
          
          Two days since I had the honor of receiving your Excellency’s letter of 29th of April.
          The polite terms in which you mention the attention which my respectful attachment for you dictated during your stay in Camp adds to the obligation I felt for the honor of your visit. I was happy in that oppertunity of giving you new proofs of my sentiments and I entreat you to afford me others as frequently as possible.
          As the Minister of a Prince to whom America owes so much you have every title to my respect; and permit me to add, your personal qualities give you a claim which my heart chearfully acknowledges to all my esteem and all my regard.
          I beg you to accept my thanks for your intention to represent the Army in so favourable a light as will recommend it to the approbation of his most Christian Majesty; An honor as flattering as it will be precious. It would be want of gratitude not to be convinced of the intimate concern he takes in our affairs, after the repeated and decided proofs he has given. I have the honor to be with the highest consideration Your Excellencys Most Obedt & Hble Servt
          
            Go: Washington
          
          
            P.S. Mrs Washington—Sensible of your polite attention to her—prays your acceptance of her compliments & best respects.
            
              [6 May] 9 Oclock A.M.
            
          
          
            I have this instant received a Letter from my much esteemed and amiable friend the Marquis de la Fayette dated in Boston Harbour. In the course of a day or two I shall expect to see him in Camp.
            
              G:W.
            
          
        